Citation Nr: 1221966	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a concussion with headaches and eye problems.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to April 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision by which the RO, in pertinent part, declined to reopen the Veteran's claim of entitlement to service connection for residuals of a concussion with headaches and eye problems.  In December 2010, the Board determined that new and material evidence, sufficient to reopen the claim, had been received and remanded the issue to the RO for further development of the evidence and other action, which has been accomplished. 


FINDING OF FACT

The claimed residuals of an in-service concussion, eye problems and headaches, are not shown to be related to an in-service concussion, and the Veteran is not shown to be suffering from any other residuals attributable to the claimed in-service concussion.


CONCLUSION OF LAW

The criteria for service connection for residuals of a concussion with headaches and eye problems are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2010 that fully addressed all three notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  Any defect as to the timing of the VCAA notice was cured because the RO readjudicated the claim in a February 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The notice provided in December 2010 addressed the type of information mandated by the Court in Dingess.  Any defect as to the timing of the notice was cured because the RO readjudicated the claim in the February 2012 supplemental statement of the case.  Prickett, 20 Vet. App. at 376-78.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, private medical records, VA clinical records, and Social Security Administration records.  The Veteran, moreover, was provided comprehensive and adequate medical examinations in furtherance of the claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2011); VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).

Factual Background 

In September 1962, the Veteran sought medical treatment complaining of headaches after bumping his head the night before.  There was a bruised area on top of his head.  Analgesics were provided, and he was told to return for treatment if symptoms persisted.  He returned for treatment a few hours later indicating that his headache was worse and that his vision was blurred.  Some dizziness was noted as well.  The impression was of dizziness secondary to a slight concussion.  Several days later, the Veteran again complained of pain in the left frontal area and blurred vision.  An eye examination was conducted and the Veteran was told to return in a week if blurred vision continued.  No residuals of a concussion to include headaches and eye problems were noted on separation.  

An August 1990 private psychiatric evaluation shows that the Veteran's reported past medical history included a leg injury in 1983 and surgery for hemorrhoids.  He denied any other significant illnesses or injuries other than reported shoulder and back injuries at work.  

The record contains an October 1996 VA medical examination report reflecting a diagnosis of concussion, details unknown.  A November 1996 computed tomography (CT) scan of the brain conducted pursuant to the October 1996 VA medical examination revealed that the Veteran's brain was normal for a person his age.

On October 1996 VA posttraumatic stress disorder examination, the Veteran indicated that he could not remember most of his service and also described short-term memory problems.  The Veteran reported a history of some kind of concussion in service but could not recall anything about the incident.  He complained that he had chronic diplopia and poor memory ever since discharge.  He did not complain about headaches or report a history of headaches since service.  The examiner noted that the Veteran's near total absence of memory of his service appeared genuine.  The Veteran reported a history of alcohol abuse until 1980 and told the examiner that he retired in 1990 after 25 years of employment with the same company due to disability.  The Board notes that a review of the record reveals that the on-the-job injury was related to the back.  The examiner diagnosed amnesia disorder, not otherwise specified; cognitive disorder, not otherwise specified; and alcohol abuse in remission.  

In the September 1996 claim, the Veteran reported a head concussion in service with resulting headaches and eye problems.  

An October 1996 VA fee-basis eye examination report indicated that the Veteran had presbyopia as well as diplopia secondary to esotropia uncorrectable by history with prism glasses.  The examiner recommended reading glasses.  

An October 1998 VA progress note revealed a diagnosis of bilateral blepharitis and diabetes mellitus without retinopathy. 

In December 1998, the Veteran complained of blurred vision that resolved when he turned his head.  

In a February 2000 written statement, the Veteran indicated that the in-service concussion had not resolved and that he had suffered from blurred vision and headaches since service. 

On April 2005 VA diabetic eye examination, the Veteran reported slight ghosting of images since service.  There was diabetic retinopathy in the right eye, bilateral dry eyes, and bilateral hyperopia and presbiopia. 

In November 2005, bacterial conjunctivitis was diagnosed. 

A December 2008 VA mental health treatment report indicates that the Veteran reported headaches and blurred vision "all the time" as well as double vision in relation to his history of a head injury.  The examiner indeed noted a history of a concussion in 1963 in reference to the Veteran's complaints of headaches and eye problems.  The Veteran told the examiner that he experienced amnesia from the time of the concussion until discharge.  An Axis I diagnosis of a history of a traumatic brain injury (TBI) was noted.

A June 2009 VA psychiatric report contained an Axis III diagnosis of double vision.

In December 2010, the Veteran was afforded a fee-basis VA eye examination.  The Veteran indicated that he had no problem with his eyes upon entering service and that after hitting his head he began to experience double vision and headaches.  The Board notes that the Veteran told the examiner that when hitting his head, he sustained an open head wound, but he could not recall whether it required stitches.  The Veteran indicated that he could not recall much of his service, and especially the second half.  He reported that after service, he worked in aircraft frame structure assembly, and he found that he could not produce rivet holes in the right place.  He found it difficult to see when stooping over and looking up.  He was given prism glasses, which did not help, and the Veteran discarded them.  Subsequently, he was assigned to perform other duties that did not involve drilling or riveting.  Concentrating helped the Veteran to focus both eyes and drill holes accurately.  Concentrating for long periods produced headaches.  However, the Veteran could concentrate and bring images together to avoid double vision.  On objective examination, visual fields were normal, but there was diplopia in all areas of the visual fields bilaterally.  The examiner diagnosed diplopia, diabetes mellitus type II without retinopathy, and mild nuclear sclerotic cataracts.

The examiner opined that the Veteran's reported headaches and eye problems were not likely caused by or a result of service.  First, the examiner noted that it was questionable whether the Veteran actually had a concussion, as the service treatment records only reflected a bruise and did not indicate separation of the skin or unconsciousness.  The examiner commented that if the Veteran had suffered a concussion, it was mild in nature.  Furthermore, the examiner described the Veteran's diplopia as minute and asserted that fusion in this amount of separation should be automatic unless the mind/brain had never become accustomed to fusion since childhood.  Thus, the examiner opined that it was "much more likely than not" that the Veteran's diplopia was developmental in nature and unrelated to the in-service bump on the head.  Regarding headaches, the examiner opined that they were related to the Veteran's attempts to use his eyes together and not to the head injury some 50 years earlier.  The examiner further indicated that the Veteran had no diabetes-related eye problems and that the cataracts were no more than would be expected in a person the Veteran's age.  

In January 2011,  the Veteran underwent a VA traumatic brain injury medical examination.  The examination report reflects that the Veteran hit his head in service without loss of consciousness or posttraumatic amnesia.  He was dazed and was seen in sickbay with complaints of dizziness.  His neurological examination was normal.  The Veteran indicated that he felt that since the in-service incident, he had headaches and ongoing diplopia.  Nonetheless, the Veteran was able to return to duty for the next two years and served as a reservist thereafter.  Following discharge, he worked in aircraft assembly for 25 years and retired due to a back injury.  The Veteran smoked and had a history of heavy alcohol consumption, which ended some 25 years earlier.  The Veteran described throbbing headaches approximately twice a week associated with photosensitivity.  The symptoms were ameliorated by sitting and watching television.  The Veteran also reported constant blurred vision dating back to his days in the Navy.  According to the Veteran, dizziness was nonpositional and lasted two to three minutes.  The Veteran described memory impairment.  The Veteran was bored with reading but could concentrate on fixing cars and felt that his information processing speed was good.  He was able to manage his affairs.  The Veteran suffered from depression.  The examiner noted a mild impairment of memory, attention, and concentration.  The Veteran was fully oriented.  A March 2010 CT scan of the head yielded normal results.  Upon a thorough examination of the Veteran, the examiner diagnosed a grade I TBI in service and indicated that the traumatic brain injury would be considered a mild, grade 1 concussion.  The examiner indicated that he did not feel that there were significant sequelae of the in-service head injury by virtue of the fact that the Veteran was able to work for 25 years at a fairly demanding occupation following service.  His current balance and sensory deficits were more likely than not related to heavy alcohol consumption and/or diabetes mellitus.  Also, headaches and a sleep were less likely than not related to the in-service head injury.

Discussion 

The Board has considered the Veteran's lay statements regarding a connection between his headaches and eye problems and service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

An appellant is competent to report symptoms that he or she experiences at any time because this requires only personal knowledge as it comes to him or her through their senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Here, the Veteran is competent to provide evidence regarding headaches and eye problems to include diplopia since service, as these manifestations are given to lay observation and are readily apparent to the person afflicted.  See Barr, supra; Layno, supra.  Due to his lack of demonstrated medical expertise, however, he is not competent to provide evidence on medical questions to include causation.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, the Board does not find  his assertions regarding the cause of his headaches and eye problems are competent or probative.  The Board does not find the Veteran's assertions of continuity of symptomatology regarding headaches and eye problems since service are credible.  While he has claimed continuity of headaches and eye problems in service, he has made other statements contradicting these assertions.  There is no indication of complaints of headaches or eye problems at the time of separation.  In August 1990, he denied any significant illnesses other than reported back and shoulder injuries on the job.  In October 1996, he indicated that he was unable to remember any details of the head injury in service and further reported complaints of chronic diplopia and poor memory in since discharge.  Due to his inconsistent statements regarding the claimed eye and headaches symptoms and his conceded memory deficits, the Board finds that his statements as to continuity of symptoms since service are not credible.  Caluza, supra.

The Board observes that to the extent that the Veteran's eye problems consist of refractive error, to include myopia, presbyopia, and/or astigmatism, service connection cannot be granted because these conditions are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Also, the Veteran's cataracts have been linked to the natural aging process and not to service or any incident therein.  Thus, service connection for cataracts is precluded.  38 C.F.R. § 3.303.  The Veteran's primary visual complaint is double vision.  The only competent medical opinion of record regarding causation is that of the December 2010 examiner who concluded that this condition was developmental.  Service connection cannot be granted for congenital or developmental defects, as they are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Because the origin of the Veteran's diplopia is developmental in nature, service connection for it is precluded.  Id.

As to his claimed headaches, the December 2010 examiner concluded that they were related to additional concentration necessary to compensate for diplopia.  The January 2011 examiner also opined that the Veteran's headaches were not related to the in-service TBI because it was no more than a grade I concussion.  Thus, the competent medical evidence reflects that they are unrelated to that in-service event.  The Board notes that the January 2011 examiner further found that there were no other residuals related to the in-service concussion.  

The competent medical evidence of record indicates that there are no residuals, to include headaches and diplopia, related to the Veteran's mild in-service concussion.  There is no competent medical evidence in contravention of the foregoing.  Because the competent medical evidence weighs against the claim, the benefit of the doubt rule is not for application, and service connection for residuals of a concussion with headaches and eye problems is denied.  38 C.F.R. § 3.303; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.


ORDER

Service connection for residuals of a concussion with headaches and eye problems is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


